Case: 11-40454       Document: 00511936810         Page: 1    Date Filed: 07/27/2012




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                             FILED
                                                                             July 27, 2012

                                         No. 11-40454                       Lyle W. Cayce
                                                                                 Clerk

GARY SAWYER; DOUG KEMPF; PETER BARNABA, SR.; GEOFF
RORREV; TIM GREGORY; ET AL,

                                                    Plaintiffs - Appellants
v.

E I DUPONT DE NEMOURS & CO,

                                                    Defendant - Appellee



                      Appeal from the United States District Court
                           for the Southern District of Texas


Before DeMOSS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:
        The original opinion in this case was filed on April 20, 2012.1 Because this
case involves important and determinative questions of Texas law as to which
there is no controlling Texas Supreme Court precedent, the panel unanimously
withdraws the previous opinion and substitutes the following certified questions
to the Supreme Court of Texas.




        1
            Sawyer v. E. I. du Pont de Nemours & Co., 678 F.3d 379 (5th Cir. 2012).
   Case: 11-40454    Document: 00511936810      Page: 2   Date Filed: 07/27/2012



                                 No. 11-40454

CERTIFICATION FROM THE UNITED STATES COURT OF APPEALS FOR
THE FIFTH CIRCUIT TO THE SUPREME COURT OF TEXAS, PURSUANT
TO ARTICLE 5, SECTION 3-C OF THE TEXAS CONSTITUTION AND RULE
58 OF THE TEXAS RULES OF APPELLATE PROCEDURE.


TO THE SUPREME COURT OF TEXAS AND HONORABLE JUSTICES
THEREOF:

                            I. STYLE OF THE CASE

      The style of the case in which certification is made is Gary Sawyer; Doug
Kempf; Peter Barnaba, Sr.; Geoff Rorrev; Tim Gregory; et al. v. E I DuPont De
Nemours & Co., Case No. 11-40454, in the United States Court of Appeals for
the Fifth Circuit, on appeal from the United States District Court for the
Southern District of Texas, Galveston Division. Federal jurisdiction is based on
diversity of citizenship.

                        II. STATEMENT OF THE CASE

      Appellants are sixty-three former employees of E. I. du Pont de Nemours
and Company (“DuPont”) who worked in the Terathane Products Unit at the
company’s manufacturing facility in La Porte, Texas. In February 2002, DuPont
announced plans to spin off a portion of its operations to form a wholly owned
subsidiary to be known as DuPont Textiles and Interiors (“DTI”). The Terathane
Unit was one of the units slated to be transferred to DTI, and was the only unit
being transferred from the La Porte facility.
      The mechanics and operators at the La Porte facility, including those in
the Terathane Unit, were represented by Local 900C of the International
Chemical Workers Union Council (“Union”) and were employed under a single
collective bargaining agreement (“CBA”) between DuPont and the Union. The

                                       2
   Case: 11-40454    Document: 00511936810       Page: 3    Date Filed: 07/27/2012



                                   No. 11-40454

CBA contained a section entitled “Discharge or Disciplinary Suspension,” which
stated: “The PLANT agrees that no employee will be discharged or given a
disciplinary suspension except for just cause.” This section also included a
detailed grievance procedure whereby fired employees could contest their
termination as “an unjust discharge.” In a different section entitled “Scope and
Life of Agreement” the CBA provided that the “Agreement shall continue in full
force and effect until terminated by either party with at least sixty (60) calendar
days’ notice in writing.” The CBA also created a seniority system for the covered
employees. Of the sixty-three appellants, fifty-nine were mechanics or operators
in the Terathane Unit and were covered by the CBA when they worked for
DuPont (“covered appellants”). The other four appellants, Jesse Blancas, James
Svoboda, Jessie Lloyd, and Tracy Hedrick-Thomas, were administrative staff or
laboratory technicians in the Terathane Unit and were not covered by the CBA
(“non-covered appellants”).
      In September 2002, DuPont management and the Union began
negotiations on how to handle the labor aspect of the Terathane Unit separation.
Because DTI would be an independent legal entity, employees who transferred
to DTI with the Terathane Unit would no longer be employed by DuPont.
However, the CBA’s seniority system gave employees with higher seniority the
right to transfer to other units at the La Porte facility. This raised the possibility
that some of the Terathane Unit employees would exercise that right in order to
stay with DuPont when the Terathane Unit transferred. If that happened,
DuPont would need to train new operators for the Terathane Unit and could
have been forced to lay off lower seniority employees in other units at the plant.
DuPont considered exercising its right to cancel the plant-wide CBA and
bargaining for two new CBAs, one between the Union and DTI for the Terathane
Unit employees, and another between the Union and DuPont for the rest of the
La Porte employees, but decided against that option out of concern that it would

                                          3
  Case: 11-40454    Document: 00511936810     Page: 4   Date Filed: 07/27/2012



                                 No. 11-40454

create tension between management and labor and increase the risk of a strike.
      DuPont and the Union eventually agreed on a two-phase process. During
the first phase, the Terathane Unit employees would be allowed to choose
whether to stay with DuPont or join DTI. The employees who stayed with
DuPont would leave the Terathane Unit and transfer to another unit at the La
Porte facility. Those who joined DTI would remain with the Terathane Unit and
would be covered by a new CBA identical to their existing CBA, providing the
same pay and benefits they received at DuPont. The second phase consisted of
another round of negotiations between management and the Union, which would
only be necessary if a significant number of Terathane Unit employees decided
to stay with DuPont. The employees were required to make their decision
between November 15 and December 16, 2002.
      Between October and December 2002, DuPont management began holding
meetings with the Terathane Unit employees to explain the details of the
separation arrangement. These meetings were led by Phil Anderson, the
Terathane Unit manager, Roslyn Cacciotti, the Terathane Unit human resources
manager, and Johnny Ponder, a Terathane Unit first line supervisor. The
Terathane Unit employees expressed concerns at these meetings that DuPont
might sell DTI to a third party. Many of the employees had worked for DuPont
for a long time and wanted to protect their compensation and retirement
packages by remaining a part of the DuPont family. Anderson’s immediate
supervisor, Sonny Matocha, testified that he and Anderson discussed DuPont’s
intent to either sell DTI or spin it off in an IPO. Even if DuPont opted for the
IPO, Anderson testified that he understood at the time that DuPont intended to
entirely divest itself of 100% of the DTI shares so that DuPont would not in any
way own or control DTI.
      Appellants allege that they were assured by Anderson, Cacciotti, and
Ponder that DTI would remain a part of DuPont. The parties agree that Phil

                                       4
   Case: 11-40454        Document: 00511936810         Page: 5   Date Filed: 07/27/2012



                                        No. 11-40454

Anderson told the employees that a sale of DTI was “highly unlikely.” Anderson
used charts and graphs to support his opinion that DTI was too large to be sold
because it was bigger than any of its potential buyers. He often explained, by
way of analogy, that “we’re the whale, and fish don’t eat whales.” Employees
also testified that Anderson told them individually that DuPont would still own
or control DTI when they retired in fifteen years.
      By the end of Phase one, virtually all of the Terathane Unit employees had
signed agreements voluntarily transferring to DTI. The new CBA between DTI
and the Union became effective on February 1, 2003. On April 14, 2003, DuPont
announced that it was in the early stages of negotiations for the sale of DTI with
a third party. The third party turned out to be Koch Industries (“Koch”) and the
sale was finalized roughly a year later on May 1, 2004. It was later revealed that
DuPont and Koch discussed a possible sale of DTI as early as June 2002.
Appellants allege that their “pensions, pay, and benefits materially changed in
a negative way” after Koch acquired DTI.2
      On November 7, 2006, Appellants filed suit against DuPont in the United
States District Court for the Southern District of Texas on the basis of diversity
jurisdiction. Appellants’ claims were not based on any alleged violation of the
CBA between the Union and DuPont or the CBA between the Union and DTI.3
Rather, Appellants sought to vindicate their rights under Texas law, asserting
state law claims for fraud, fraudulent inducement, and fraud by omission. They
alleged that DuPont misrepresented that it would retain ownership of DTI and
in doing so fraudulently induced them to terminate their employment with
DuPont and accept employment with DTI.



      2
        The Terathane Unit employees received the same pay and benefits at DTI that they
received at DuPont until DTI was purchased by Koch.
      3
          The Union has not been a party to this litigation.

                                               5
   Case: 11-40454   Document: 00511936810      Page: 6   Date Filed: 07/27/2012



                                  No. 11-40454

      Shortly after the complaint was filed, DuPont filed two motions to dismiss,
arguing that Appellants’ claims were preempted by the National Labor Relations
Act (“NLRA”) or, alternatively, by the Employee Retirement Income Security Act
(“ERISA”). The district court denied DuPont’s motion but certified an
interlocutory appeal. On February 15, 2008, this court issued an opinion,
authored by Judge King, holding that Appellants’ fraud claims were sufficiently
separate and distinct from the controversies covered under the NLRA and
ERISA that they were not preempted by either statute. See E. I. DuPont De
Nemours & Co. v. Sawyer, 517 F.3d 785 (5th Cir. 2008). DuPont later filed a
motion to dismiss for failure to state a claim upon which relief could be granted.
On October 22, 2008, the district court granted DuPont’s motion as to
Appellants’ fraud by omission claim, but denied the motion as to Appellants’
fraud and fraudulent inducement claims.
      DuPont eventually filed several motions for summary judgment arguing,
inter alia, that Appellants were at-will employees when they worked for DuPont
and were unable to assert fraud claims against DuPont for loss of their
employment. The district court agreed. On February 3, 2011, the district court
issued two opinions holding that both the covered and non-covered appellants
were at-will employees when they worked for DuPont and were therefore unable
to assert fraud claims against the company under Texas law. Appellants timely
appealed to this court.

                              III. LEGAL ISSUES

      The resolution of this case turns on two questions of Texas law, neither of
which has been directly addressed by the Supreme Court of Texas: (1) whether
Texas law allows at-will employees to bring fraud claims against their employers
for loss of their employment; and (2) if not, whether a CBA that limits the
employer’s ability to discharge its employees only for just cause, but can be

                                        6
   Case: 11-40454       Document: 00511936810         Page: 7     Date Filed: 07/27/2012



                                       No. 11-40454

canceled anytime by either party with notice, overcomes Texas’s strong at-will
presumption thereby enabling employees covered by the CBA to bring Texas
fraud claims against their employer for loss of their employment.
       Employment in Texas is presumed to be at-will. Midland Judicial Dist.
Cmty. Supervision & Corr. Dep’t v. Jones, 92 S.W.3d 486, 487 (Tex. 2002). An at-
will employee may be discharged for “good cause, bad cause, or no cause at all.”
Id. (quoting Montgomery Cnty. Hosp. Dist. v. Brown, 965 S.W.2d 501, 502 (Tex.
1998)). To overcome the at-will presumption “the employer must ‘unequivocally
indicate a definite intent . . . to be bound not to terminate the employee except
under clearly specified circumstances.’” Id. (quoting Brown, 965 S.W.2d at 502);
see also Talford v. Columbia Med. Ctr. at Lancaster Subsidiary, L.P., 198 S.W.3d
462, 464 (Tex. App.—Dallas 2006, no pet.).
       The Courts of Appeal in Waco, San Antonio, and Houston have addressed
the first of the above questions and have concluded that Texas law does not
permit at-will employees to bring fraud claims against their employer for loss of
their employment. See PAS, Inc. v. Engel, 350 S.W.3d 602, 612–13 (Tex.
App.—Houston [14th Dist.] 2011, no pet.); Cahak v. Rehab Care Group, Inc., No.
10-06-00399-CV, 2008 Tex. App. LEXIS 6011, at *7 (Tex. App.—Waco Aug. 6,
2008, no pet.) (“An at-will employee’s claim for fraudulent inducement is . . .
precluded as a matter of law.”); Miller v. Raytheon Aircraft Co., 229 S.W.3d 358,
381 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (“This court has held that an
at will employee is barred from bringing a cause of action for fraud against his
employer based upon the employer’s decision to discharge the employee.”
(internal quotations omitted)); Halper v. Univ. of the Incarnate Word, 90 S.W.3d
842, 847 (Tex. App.—San Antonio 2002, no pet.).4 Though the precise scope and


       4
         The issue was also discussed in the following cases: Brown v. Swett & Crawford of
Tex., Inc., 178 S.W.3d 373, 379 (Tex. App.—Houston [1st Dist.] 2005, no pet.); Crow v. Rockett
Special Util. Dist., 17 S.W.3d 320, 329–30 (Tex. App.—Waco 2000, pet. denied), overruled on

                                              7
   Case: 11-40454      Document: 00511936810         Page: 8    Date Filed: 07/27/2012



                                      No. 11-40454

basis for the rule have not been thoroughly developed, it appears to rest on the
notion that at-will employees have no guarantee of future employment and
therefore cannot detrimentally rely on assurances of future employment. See
e.g., Engel, 350 S.W.3d at 612–13. Because detrimental reliance is an element
of fraud, the reasoning goes, an employee’s at-will status precludes a fraud claim
as a matter of law. See id.
       The Beaumont Court of Appeals, however, has held otherwise. In Offshore
Petroleum Divers, Inc. v. Cromp, 952 S.W.2d 954, 955 (Tex. App.—Beaumont
1997, pet. denied), the plaintiffs brought fraud claims alleging that their former
employer misrepresented the nature of the jobs they would be performing. On
appeal, the employer, citing the First Court of Appeals’ decision in Leach v.
Conoco, 892 S.W.2d 954, 960–61 (Tex. App.—Houston [1st Dist.] 1995, writ
dism’d w.o.j.), argued that the plaintiffs were at-will employees and that their
fraud claims were therefore barred. Offshore Petroleum Divers, 952 S.W.2d at
955. The Beaumont Court disagreed. It distinguished Leach on the basis that the
alleged misrepresentations in that case were made while the plaintiff was an
employee, while the misrepresentations in the case before the court were made
before the plaintiffs were hired. Id. at 956. Despite the distinction, however, the
Beaumont Court squarely held that “the cause of action for fraud, which
encompasses misrepresentations made before employment, as well as those
made during employment, is not barred by the employment at will doctrine.”5 Id.
       If Texas law does prohibit fraud claims by at-will employees for loss of
their employment, the question becomes whether the covered and non-covered


other grounds by Binur v. Jacobo, 135 S.W.3d 646, 651 n.11 (Tex. 2004); Leach v. Conoco, 892
S.W.2d 954, 960–61 (Tex. App.—Houston [1st Dist.] 1995, writ dism’d w.o.j.).
       5
         The San Antonio Court of Appeals has interpreted the Offshore Petroleum case as
establishing an exception allowing fraud claims by at-will employees when the claims are
based on an employer’s pre-employment misrepresentations. See Halper v. Univ. of the
Incarnate Word, 90 S.W.3d 842, 847 (Tex. App.—San Antonio 2002, no pet.).

                                             8
   Case: 11-40454    Document: 00511936810      Page: 9   Date Filed: 07/27/2012



                                  No. 11-40454

appellants were at-will for purposes of Texas law when they worked at DuPont.
The panel has concluded, based on existing Texas Supreme Court precedent,
that the non-covered appellants were at-will employees. The more difficult
question is whether the covered appellants were at-will employees under Texas
law when they worked for DuPont.
      The covered appellants argue that they were not at-will because they were
employed under a CBA that provided that they could not be discharged except
for just cause, allowed grievance procedures to enforce these employment
protections, and created a detailed seniority system that limited DuPont’s ability
to terminate employees in a force reduction situation. They argue that the just
cause and seniority provisions constituted clear and specific restrictions limiting
DuPont’s ability to terminate their employment, thereby overcoming the Texas
at-will presumption. DuPont argues that the covered appellants were at-will for
purposes of Texas law because the CBA contained a provision allowing either
party to cancel the agreement at anytime with 60 days’ written notice, even
though DuPont never in fact terminated the CBA. The covered appellants
respond that this provision is typical in most indefinite term CBAs, simply
providing for termination with the notice required by 29 U.S.C. § 158(d), and this
does not transform all the CBA’s protections into an at-will arrangement under
Texas law. Moreover, because neither party did in fact terminate the CBA, the
covered employees always enjoyed the CBA’s protections and federal law
prohibited DuPont from firing them without just cause.
      We did not find a Texas Supreme Court opinion addressing whether a CBA
that limits an employer’s ability to discharge its employees only for just cause,
but that can be cancelled by either party with notice, overcomes Texas’s at-will
presumption. We have also not found any case where an employee covered by
just cause protections in a CBA was held to be at-will.



                                        9
  Case: 11-40454    Document: 00511936810     Page: 10   Date Filed: 07/27/2012



                                 No. 11-40454

      Some Texas appellate courts have held that term employment agreements
that can be cancelled at anytime with notice create an at-will employment
relationship. In Hussong v. Schwan’s Sales Enterprises, 896 S.W.2d 320, 322
(Tex. App.—Houston [1st Dist.] 1995, no writ), the plaintiff sued his former
employer for breach of an employment agreement. The agreement was for a fixed
term of employment, which in Texas means that the employee is not at-will and
can only be discharged for good cause. Id. at 322, 324–25; see also Lee-Wright,
Inc. v. Hall, 840 S.W.2d 572, 578 (Tex. App.—Houston [1st Dist.] 1992, no writ)
(“When [a] contract of employment is for a term, as opposed to ‘at will,’ the
employer has the burden of showing good cause for the discharge.”). The
agreement also included a provision allowing either party to cancel the
agreement with 30 days’ written notice. The court held that despite the
employment agreement’s good cause component, it established only an at-will
employment relationship because it could be cancelled by either party at any
time with notice. Hussong, 896 S.W.2d at 325.
      The Fourteenth Court of Appeals’ decision in Curtis v. Ziff Energy Group,
Ltd., 12 S.W.3d 114, 117–18 (Tex. App.—Houston [14th Dist.] 1999, no pet.)
involved similar circumstances. The plaintiff in that case also sued his former
employer for breach of an employment agreement. The agreement provided a one
year term, but stated that either party could cancel the agreement anytime with
30 days’ written notice. Id. at 116–17. The plaintiff argued that term
employment contracts in Texas may only be only be terminated for good cause,
and therefore that he was not an at-will employee. Id. at 117. As in Hussong, the
court found that the employment agreement established only an at-will
employment relationship because either party could terminate the agreement
at any time with notice. Id. at 117–18; see also McGee v. Abrams Tech. Servs.,
No. 01-06-00590-CV, 2008 Tex. App. LEXIS 1616, at *9 (Tex. App.—Houston [1st
Dist.] Mar. 6, 2008, no pet.) (“A contract that contains a stated term of

                                       10
  Case: 11-40454    Document: 00511936810      Page: 11   Date Filed: 07/27/2012



                                  No. 11-40454

employment but also contains an unambiguous voluntary termination clause
does not ‘unequivocally indicate’ an intent to alter the at-will employment
relationship.”); C.S.C.S., Inc. v. Carter, 129 S.W.3d 584, 591 (Tex. App.—Dallas
2003, no pet.) (“A contract of employment for a term may still be at-will if the
agreement allows termination for any reason.”).
      However, none of these cases dealt with a CBA. Unlike the above
situations where the individual’s employment could be terminated for any
reason with notice, the covered employees in this case would not lose their jobs
if the CBA between the Union and DuPont were terminated. Also, DuPont would
have had to comply with various federal labor law requirements when
terminating the CBA between itself and the Union. These requirements include
offering to meet with the Union for the purpose of negotiating a new agreement
and maintaining the status quo protections until DuPont and the Union’s good-
faith bargaining reached an impasse. See, e.g., 29 U.S.C. § 158(a)(1), (a)(5), (d);
Laborers Health & Welfare Trust Fund v. Advanced Lightweight Concrete Co.,
Inc., 484 U.S. 539, 543 n.5 (1988); Am. Ship Bldg. Co. v. NLRB, 380 U.S. 300,
318 (1965). While DuPont could have begun the termination process at anytime
by providing 60 days’ written notice, it never did so, and therefore was unable
to discharge the covered appellants except for just cause when they transferred
to DTI.
      Whether, and to what extent, the protections in this CBA affect an
employee’s ability to bring Texas fraud claims for loss of employment is a
question best answered by the Texas Supreme Court.



                         IV. QUESTIONS CERTIFIED

      We hereby certify the following questions of law to the Supreme Court of
Texas:

                                        11
  Case: 11-40454    Document: 00511936810      Page: 12   Date Filed: 07/27/2012



                                  No. 11-40454

      1. Under Texas law, may at-will employees bring fraud claims against
their employers for loss of their employment?


      2. If the above question is answered in the negative, may employees
covered under a 60-day cancellation-upon-notice collective bargaining agreement
that limits the employer’s ability to discharge its employees only for just cause,
bring Texas fraud claims against their employer based on allegations that the
employer fraudulently induced them to terminate their employment?


      We disclaim any intention or desire that the Supreme Court of Texas
confine its reply to the precise form or scope of the questions certified.




                                        12